Citation Nr: 9929800	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  94-47 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Department of Veterans 
Affairs, Alabama 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied a 
permanent and total disability rating for pension purposes.  
In August 1996, the Board remanded the veteran's claim to the 
RO for additional action.  The veteran has been represented 
throughout this appeal by the Alabama Department of Veterans 
Affairs.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran was born in June 1946 and completed high 
school.  

3.  The veteran has occupational experience as a metal 
grinder.  He reported last working in December 1990.  

4.  The veteran's chronic disability consists of 
post-traumatic lower back dysfunction with lumbar 
degenerative disc disease and degenerative arthritis 
evaluated as 20 percent disabling.  

5.  The veteran's chronic lumbosacral spine disability is not 
of such severity as to preclude him from securing and 
following some form of substantially gainful employment 
consistent with his education and work experience.  

6.  The veteran has not been shown to be unemployable by 
reason of his chronic disability, age, occupational 
background, and other related factors.  


CONCLUSION OF LAW

A permanent and total disability rating for pension purposes 
is not warranted.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 
4.17 (1999).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.  

Pension benefits are payable to veterans who have served for 
90 days or more during a period of war and who are 
permanently and totally disabled due to chronic disabilities 
not the result of their own misconduct.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.342 (1999).  In order to establish 
entitlement to a permanent and total disability evaluation 
for pension purposes, the record must show that the veteran 
is permanently and totally disabled.  A finding of permanent 
and total disability is warranted where the veteran suffers 
from a disability or disabilities which are sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502 (West 
1991); 38 C.F.R. §§ 3.340, 4.15 (1999).  Title 38 of the Code 
of Federal Regulations (1999) elaborates, in pertinent part, 
that:

All veterans who are basically eligible 
and who are unable to secure and follow a 
substantially gainful occupation by 
reason of disabilities which are likely 
to be permanent shall be rated as 
permanently and totally disabled.  For 
the purpose of pension, the permanence of 
the percentage requirements of § 4.16 is 
a requisite.  When the percentage 
requirements are met, and the 
disabilities involved are of a permanent 
nature, a rating of permanent and total 
disability will be assigned if the 
veteran is found to be unable to secure 
and follow substantially gainful 
employment by reason of such disability.  
Prior employment or unemployment status 
is immaterial if in the judgment of the 
rating board the veteran's disabilities 
render him or her unemployable.  In 
making such determinations, the following 
guidelines will be used:  

(a) Marginal employment, for example, as 
a self-employed farmer or other person, 
while employed in his or her own 
business, or at odd jobs or while 
employed at less than half the usual 
remuneration will not be considered 
incompatible with a determination of 
unemployability, if the restriction, as 
to securing or retaining better 
employment, is due to disability.  

(b) Claims of all veterans who fail to 
meet the percentage standards but who 
meet the basic entitlement criteria and 
are unemployable, will be referred by the 
rating board to the Adjudication Officer 
under § 3.321(b)(2) of this chapter.  38 
C.F.R. § 4.17 (1999).  

The portion of 38 C.F.R. § 4.16 (1999) cited by 38 
C.F.R.§ 4.17 directs that:
 
... if there is only one such disability, 
this disability shall be ratable at 60 
percent or more, and that, if there are 
two or more disabilities, there shall be 
at least one disability ratable at 40 
percent or more, and sufficient 
additional disability to bring the 
combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (1999).  

The provisions of 38 C.F.R.§ 3.321(b)(2) (1999), in pertinent 
part, state that: 

Where the evidence of record establishes 
that an applicant for pension who is 
basically eligible fails to meet the 
disability requirements based on the 
percentage standards of the rating 
schedule but is found to be unemployable 
by reason of his or her disability(ies), 
age, occupational background and other 
related factors, the following are 
authorized to approve on an 
extra-schedular basis a permanent and 
total disability rating for pension 
purposes: the Adjudication Officer; or 
where regular schedular standards are met 
as of the date of the rating decision, 
the rating board.  

The United States Court of Appeals for Veterans Claims 
(Court) has rendered several opinions which affect the 
development and analysis of claims for a permanent and total 
disability rating for pension purposes.  In Roberts v. 
Derwinski, 2 Vet. App. 387(1991), the Court held that each 
one of the veteran's disabilities must be rated under the 
provisions of the rating schedule.  In Brown v. Derwinski, 2 
Vet. App. 444 (1992), the Court held that permanent and total 
disability could be shown in one of two ways: (1) the veteran 
must be unemployable as the result of a chronic disability or 
(2) if not unemployable, he must suffer from a chronic 
disability which would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation.  

The provisions of 38 C.F.R.§§ 3.321(b)(2), 4.17 (1999) 
establish subjective standards "by providing pension 
eligibility for a veteran whose disability does not meet the 
objective criteria but which for that particular veteran is 
so incapacitating as to preclude a substantially gainful 
occupation."  Talley v. Derwinski, 2 Vet. App. 282, 288 
(1992).  The Court has interpreted 38 C.F.R.§ 3.321 to mean 
that "the rating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical."  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  

The veteran was born in June 1946 and has completed high 
school.  He has occupational experience as a metal grinder.  
He reported last working in December 1990.  

It is now necessary to identify the nature of the veteran's 
chronic disabilities and to establish a disability rating for 
each disorder in accordance with the provisions of the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  In its June 1999 supplement 
statement of the case, the RO concluded that the veteran's 
chronic disabilities consisted of post-traumatic lower back 
dysfunction with lumbar degenerative disc disease and 
degenerative arthritis evaluated as 20 percent disabling.  A 
review of the record indicates that the RO has identified all 
of the veteran's chronic disabilities.  Therefore, the proper 
evaluation for that disability must now be determined.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evaluation requires severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (1999).  A 10 percent 
disability evaluation is warranted for mild intervertebral 
disc disease.  A 20 percent evaluation requires moderate 
intervertebral disc disease with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 prohibiting the evaluation of 
"an identical manifestation under two different diagnoses."  
VAOPGPREC 36-97 (Dec. 12, 1997).  

A February 1994 physical examination report from J. Stanford 
Faulkner, Jr., M.D., states that the veteran complained of 
"some" back, buttock, and leg pain.  He denied experiencing 
numbness or weakness.  The doctor noted that the veteran 
exhibited a decreased range of motion of the lumbar spine 
secondary to discomfort and intact sensory and motor 
functions.  He was neurologically intact with 3+ bilateral 
knee and ankle jerks.  Contemporaneous X-ray studies of the 
lumbosacral revealed degenerative disc disease at L4-5 and 
L5-S1 and degenerative changes at L2-3 and L3-4.  An undated 
physical evaluation from Dr. Faulkner received in June 1994 
conveys that the veteran injured his back in a December 20, 
1990 industrial accident.  The veteran was diagnosed with 
L4-5 and L5-S1 degenerative disc disease.  A September 1994 
treatment record from Dr. Faulkner indicates that the veteran 
had attempted to do some light-duty work and was unable to 
work an entire day.  The doctor found that the veteran was 
neurologically intact and exhibited a decreased range of 
motion of the lumbar spine secondary to discomfort.  He 
concluded that "I personally do not think he is capable of 
working with his back and probably needs a fusion."  An 
October 1994 written statement from Dr. Faulkner relates that 
the veteran's lumbosacral disability rendered him "currently 
unable to engage in any type of gainful employment."  

At a December 1994 VA examination for pension purposes, the 
veteran reported that he had severe degenerative disc disease 
and had not worked for several years.  The examiner observed 
that the veteran wore a lower back brace and walked with a 
cane.  On examination, the veteran exhibited some lower back 
tenderness and restricted "movement at the waist" due to 
pain.  The VA physician commented that the veteran could not 
"bend or lift or stoop or carry objects."  He was limited 
in his ability to walk more than half a block; to stand for 
more than thirty minutes; and to use the stairs.  
Contemporaneous X-ray studies of the lumbosacral spine 
revealed no abnormalities.  The veteran was diagnosed with 
L4-S1 degenerative disc disease with chronic pain and 
significant functional impairment.  The examiner determined 
that the veteran was unable to continue with his former 
employment.  

An April 1995 treatment record from Dr. Faulkner states that 
the veteran was "grossly neurologically intact" and 
exhibited decreased range of motion of the lumbar spine 
secondary to discomfort.  At a September 1996 VA examination 
for pension purposes, the veteran reported that he took 
muscle relaxants and pain pills.  He stated that he had been 
"disabled to work for five years."  The VA physician 
observed that the veteran walked with a limp; used a cane; 
and wore a well-worn lumbar back brace.  On examination, the 
veteran exhibited a range of motion of the lumbar spine of 
forward flexion to 86 degrees, backward extension to 40 
degrees, right lateral extension to 22 degrees, and left 
lateral flexion to 34 degrees and "slight" objective 
evidence of pain on motion.  The veteran was diagnosed with 
"history of ruptured disk and evidence of degenerative 
arthritis moderately severe."  

At an October 1996 VA examination for pension purposes, the 
veteran complained of chronic mid-lumbar radiating back pain 
associated with standing, walking, and lifting.  The examiner 
observed that the veteran walked with a cane.  On 
examination, he exhibited a "fairly normal" range of motion 
of the lumbar spine.  The veteran was diagnosed with 
"post-traumatic dysfunction of lumbar left lower back."  A 
June 1999 addendum to the report of the September 1996 VA 
examination for pension purposes states that the veteran had 
"post traumatic dysfunction of the lower back."  The 
examiner commented that "there is no indication that [the 
veteran] is permanently and totally disabled."  

The veteran's lumbar degenerative disc disease and 
degenerative arthritis have been objectively shown to be 
manifested by moderate limitation of motion of the 
lumbosacral spine and essentially no neurological impairment.  
Such findings are indicative of no more than mild 
intervertebral disc syndrome and moderate limitation of 
motion of the lumbosacral spine which merit assignment of 20 
percent evaluation under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5292 (1999).  

As the record establishes that he has a single chronic 
disability evaluated as 20 percent disabling, the Board 
concludes that the veteran does not meet the percentage 
standards under 38 C.F.R.§§ 4.16, 4.17 (1999).  The 
percentage rating represents, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disability and its residuals in civil 
occupations.  38 C.F.R. § 4.1 (1999).  A rating of 20 percent 
reflects minimal to moderate impairment of industrial 
adaptability.  Furthermore, the Board finds no evidence that 
the veteran currently suffers from a chronic disability which 
would render it impossible for the "average person" with the 
same disability to follow a substantially gainful occupation.  
38 U.S.C.A. § 1502 (West 1991); 38 C.F.R. §§ 3.340, 4.15 
(1999).  

As the veteran does not meet the percentage requirements 
under 38 C.F.R.§§ 4.16, 4.17 (1999), it is necessary to 
address the veteran's claim under the provisions of 38 
C.F.R.§ 3.321(b)(2) (1999).  A May 1992 Social Security 
Administration (SSA) disability determination and 
transmission indicates that the veteran was awarded 
disability benefits for low back syndrome.  His disability 
was reported to have begun in December 1990.  Clinical 
documentation from Dr. Faulkner dated in 1994 reflects that 
it was his opinion that the veteran was unable to work 
secondary to his low back disability and had, in fact, 
unsuccessfully attempted to return to work.  The report of 
the December 1994 VA examination for pension purposes 
indicates that the veteran would not be able to return to his 
previous employment.  The report of the September 1996 VA 
examination for pension purposes and the October 1999 
addendum thereto note that the veteran exhibited "no 
indication that he is permanently and totally disabled."  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  While the 
veteran's lumbosacral spine disability was apparently 
productive of significant impairment in 1994 such as would 
preclude his employment, the recent VA physical examinations 
conducted in 1996 and 1999 establish no such vocational 
impairment associated with his chronic disability.  The Board 
acknowledges that the veteran is in receipt of SSA disability 
benefits.  The Court has held that the SSA's decisions with 
regard to unemployability, though they may be pertinent, are 
not controlling for purposes of VA adjudication of a 
veteran's ability to engage in substantially gainful 
employment.  Martin v. Brown, 4 Vet. App. 136, 140 (1993); 
Murincsak v. Derwinski, 2 Vet. App. 3633, 370 (1992).  The 
Board observes that the SSA award was made in May 1992 and 
therefore does not reflect the veteran's current disability 
and vocational picture.  In the absence of current vocational 
impairment arising from the veteran's chronic lumbosacral 
disability, the Board concludes that a permanent and total 
disability rating for pension purposes may not be awarded 
under the provisions of 38 C.F.R.§ 3.321(b)(2) (1999).  
Accordingly, the benefit sought on appeal is denied.  

Stated differently, the statute is clear that there must be 
permanent and total disability.  Although there is evidence 
of disability, the record clearly establishes that the total 
disability is not permanent in nature.  Rather, when the 
issue was specifically addressed, there was only one answer; 
there "is no indication that he is permanently and totally 
disabled."  Although the other evidence of record notes 
impairment, including an inability to perform sedentary or 
light employment, that evidence does not establish permanent 
disability.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

A permanent and total disability rating for pension purposes 
is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

